The Honorable Jay Bradford State Representative Post Office Box 8367 Pine Bluff, AR 71611
Dear Representative Bradford:
I am writing in response to your request for an opinion on the following:
  Under Arkansas Code Ann. 14-14-112(b)(3), "the County Judge, as the chief executive officer of the county, shall have custody of county property and shall be responsible for the administration, care and keeping of such county property . . ." Does this statute, or any other Arkansas law, preclude a Quorum Court from passing an ordinance requiring all county vehicles to be permanently affixed with decals to the exterior (driver and passenger doors) clearly identifying them as property of the county?
RESPONSE
In my opinion, "no."
I recently opined that "an ordinance requiring the placement of decals on county-owned vehicles would not generally violate the principle of separation of powers in county government or intrude into the powers reserved to the county judge or other county constitutional officers." Op. Att'y Gen. 2005-252. I reiterate my previous opinion and have enclosed a copy of Opinion No. 2005-252
for your convenience.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh
Enclosure